 

MARINA BIOTECH, INC.

17870 Castleton Street, Suite 250

City of Industry, CA 91748

 

October 2, 2017

 

Amit Shah

10 Aguila

Aliso Viejo, CA 92656

 

Dear Mr. Shah:

 

We are very pleased that you have decided to accept employment with Marina
Biotech, Inc., a Delaware corporation (the “Company”), and are writing to
confirm the terms of your employment.

 

Title/Duties:   You shall be employed as the Chief Financial Officer of the
Company and shall report to the Executive Chairman of the Company (the
“Chairman”). As Chief Financial Officer, you shall have the powers,
responsibilities and authorities assigned to you by the Chairman from time to
time. You will devote such time and efforts as is reasonably necessary to the
performance of your duties for the Company, which is anticipated to represent
approximately 50% of your business time. Other than as expressly approved by the
Company any services that you provide to others while employed by the Company
shall not: (i) violate any restrictive covenants by which you are bound,
including, but not limited to, your obligations as set forth in the Restrictive
Covenant Agreement (as defined below) or (ii) otherwise interfere with your
duties to the Company.       Start Date:   Your employment with the Company as
Chief Financial Officer shall commence on October 2, 2017; provided, that the
Company’s obligations to pay to you any portion of the Base Salary or the
Discretionary Bonus (each as defined below), or to provide any other employee
benefits to you, shall not commence unless and until the closing, on or prior to
December 31, 2017, of a single capital raising transaction by the Company
involving the issuance by the Company of its equity (or equity-linked)
securities yielding aggregate gross proceeds to the Company of not less than
$5,000,000 (a “Financing Transaction”). For the avoidance of doubt: (x) if the
closing of a Financing Transaction occurs, the Company shall only be obligated
to make the aforementioned payments and to provide the aforementioned benefits
to you with respect to the period following the closing of the Financing
Transaction (and not with respect to the period prior to the closing of the
Financing Transaction); and (y) if a Financing Transaction does not occur, the
Company shall not be obligated to make the aforementioned payments or to provide
the aforementioned benefits to you with respect to any period at all.

 

 

 

 

Base Salary:   Base salary of $120,000 per year (“Base Salary”), payable in
accordance with the Company’s payroll practices, for the period of time in which
the allocation of your time remains at the 50% threshold.       Discretionary
Bonus:   You will be entitled to receive a discretionary bonus (the
“Discretionary Bonus”) as determined by the Board of Directors of the Company
(the “Board”) in an amount up to 40% of your Base Salary, with the payment of
such bonus to be based on the achievement of such corporate milestones / sales
milestones / sales & marketing team milestones as shall be determined by the
Board following good faith consultation with you.       Option Grant:   The
Company shall issue to you, in connection with your execution and delivery of
this letter, options to purchase up to 60,000 shares of the common stock of the
Company under the Company’s 2014 Long-Term Incentive Plan, with all of such
options to vest on the one-year anniversary of this letter. The grant of such
options shall be evidenced by a separate grant agreement to be entered into
between you and the Company.       Employee Benefits:   You shall be eligible to
participate in all Company employee benefit plans and programs which the Company
generally makes available to employees, subject to the terms of such plans and
programs. However, nothing herein requires the Company to offer or maintain any
benefit plan, program or practice, and the Company may modify, amend or
terminate such plans, programs and practices at any time in its sole discretion.

 

2 

 

 

Paid Time Off:   You shall be entitled to fifteen (15) business days of paid
vacation in each calendar year, subject to the policies and procedures of the
Company concerning vacation and sick time.       Termination:   Your employment
will be that of an at-will employee which means that either the Company or you
can end the employment relationship at any time for any reason or for no reason,
with or without notice, or with or without Cause (defined below). In the event
that your employment with the Company terminates for any reason, you shall not
be entitled to any severance amounts of any kind or other post termination
payments, except as required by law (if any).       Return of Company Property:
  You agree that, upon the termination of your employment with the Company for
any reason, or upon any request by the Company at any time, you will immediately
deliver to the Company (and will not keep in your possession, recreate or
deliver to anyone else) any and all software, devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any of the aforementioned items which you developed or which are connected in
any way with your employment with the Company, or which otherwise belong to the
Company, its successors or assigns.       Non-Solicitation/ Confidentiality
Agreement/Policies   As a condition of your employment, you hereby agree to
execute and to be subject to the covenants and other provisions of the Company’s
standard confidentiality, restrictive covenant and intellectual property
agreement (the “Restrictive Covenant Agreement”), attached hereto as Schedule A
and incorporated herein by reference. You also agree that you will comply with
all Company policies and procedures.

 

3 

 

 

This letter and your employment will be governed by the law of the State of
California. This letter may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument. The Company may withhold from any payments any amounts
required to be withheld by law. If any provision of this letter shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. The Company shall determine “Cause” in its sole
discretion, which shall include, but not be limited to, your failure to execute
the Restrictive Covenant Agreement or your failure to comply with the Company’s
policies and the Restrictive Covenant Agreement. Each party shall bear the costs
of any legal fees and other fees and expenses which may be incurred in respect
of enforcing its respective rights under this letter. The respective rights and
obligations of the parties hereunder shall survive any termination of your
employment with the Company to the extent necessary to the intended preservation
of such rights and obligations. This letter contains the entire understanding
between the parties hereto and supersedes in all respects any prior or other
agreement or understanding between the Company or any affiliate of the Company
and you with respect to the subject matter hereof.

 

This letter is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and the parties
hereby agree to amend this letter as and when necessary or desirable to conform
to or otherwise properly reflect any guidance issued under Section 409A after
the date hereof without violating Section 409A. In case any one or more
provisions of this letter fails to comply with the provisions of Section 409A,
the remaining provisions of this letter shall remain in effect, and this letter
shall be administered and applied as if the non-complying provisions were not
part of this letter. The parties in that event shall endeavor to agree upon a
reasonable substitute for the non-complying provisions, to the extent that a
substituted provision would not cause this letter to fail to comply with Section
409A, and, upon so agreeing, shall incorporate such substituted provisions into
this letter. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Section 409A
or damages for failing to comply with Section 409A. A termination of your
employment hereunder shall not be deemed to have occurred for purposes of any
provision of this letter providing for the payment of any amount or benefit
constituting “deferred compensation” under Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this letter, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” In the event
that any payment or benefit made hereunder or under any compensation plan,
program or arrangement of the Company would constitute payments or benefits
pursuant to a non-qualified deferred compensation plan within the meaning of
Section 409A and, at the time of your “separation from service” you are a
“specified employee” within the meaning of Section 409A, then any such payments
or benefits shall be delayed until the six-month anniversary of the date of your
“separation from service”. Each payment made under this letter shall be
designated as a “separate payment” within the meaning of Section 409A. All
reimbursements and in-kind benefits provided under this letter shall be made or
provided in accordance with the requirements of Section 409A to the extent that
such reimbursements or in-kind benefits are subject to Section 409A. All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to you shall in no event be paid later than the end of the calendar year next
following the calendar year in which you incur such expense or pay such related
tax. Unless otherwise permitted by Section 409A, the right to reimbursement or
in-kind benefits under this letter shall not be subject to liquidation or
exchange for another benefit and the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year.

 

[remainder of page intentionally left blank; signature page follows]

 

4 

 

 

Please indicate your acceptance of the terms and conditions of this letter by
signing in the space indicated below and returning one copy of this letter to
me.

 

We look forward to working with you.

 

Sincerely,

 

      /s/ Vuong Trieu     Name: Vuong Trieu     Title: Executive Chairman      
  Accepted and Agreed:             /s/ Amit Shah      Name: Amit Shah    

 

5 

 

 

SCHEDULE A

 

RESTRICTIVE COVENANT AGREEMENT

 

6 

 

 

CONFIDENTIALITY, RESTRICTIVE COVENANT

AND INTELLECTUAL PROPERTY AGREEMENT

 

As a condition of my employment and/or continued employment with Marina Biotech,
Inc., its subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment with the Company and my
receipt of the compensation now and hereafter paid to me by the Company, I, Amit
Shah, agree to the following (the “Agreement”):

 

1. Confidential Information. I agree that I have had, or will have, access to
the Company’s Confidential Information, as defined herein, that such
Confidential Information is valuable to the Company, and that the unauthorized
release of that information would cause serious damage to the Company. I
therefore agree to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Company, any Confidential Information of
the Company. I understand that “Confidential Information” means any of the
Company’s proprietary information, technical data, trade secrets or know-how,
including but not limited to, sketches and drawings, research, product plans,
products, services, customer lists and customers, markets, software,
developments, inventions, processes, formulas, technology, engineering,
marketing, finances, business plans, or other business information disclosed to
me by the Company either directly or indirectly in writing, orally or by
drawings or observation. In the event that I am required by law to disclose any
Confidential Information, I will give the Company prompt advance written notice
thereof and will assist the Company in obtaining an order to protect the
Confidential Information from public disclosure.

 

2. Inventions

 

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, designs, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company (collectively referred to as “Prior Inventions”),
which belong to me, which relate to the Company’s business, products or product
development, and which are not assigned to the Company hereunder. If there are
no such Prior Inventions indicated on Exhibit A, I represent that there are no
such Prior Inventions. If in the course of providing services to the Company, I
incorporate into a Company product, process or design a Prior Invention owned by
me or in which I have an interest, the Company is hereby granted and shall have
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or design.

 

(b) Assignment of Inventions. I acknowledge that during my employment with the
Company and/or during such time as I am providing services to the Company as a
consultant, contractor, or in any capacity (both my employment and/or my
provision of services are referred to collectively herein as “employment” or
being “employed”), I may be expected to undertake creative work, either alone or
jointly with others, which may lead to inventions, original works of authorship,
developments, concepts, improvements, trade secrets or other intellectual
property rights, whether or not patentable or registrable under copyright or
similar laws (“Inventions”). I hereby agree that all Inventions created while
employed by the Company (whether or not on the Company’s premises or using the
Company’s equipment and materials or during regular business hours), and in
connection with my employment by the Company, shall be a work-for-hire and shall
be the sole and exclusive property of the Company, and I hereby assign to the
Company all of my right, title and interest in and to any and all such
Inventions. In addition, any Inventions created after the termination of my
employment with the Company which are based upon or derived from Confidential
Information shall be the sole and exclusive property of the Company, and I
hereby assign to the Company all of my right, title and interest in and to any
and all such Inventions.

 

 

 

 

(c) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, in every way, to secure the Company’s rights in the Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed any such instrument or
papers shall continue after the termination of this Agreement.

 

(d) Application. I agree that the provisions of this Section 2 shall apply with
respect to any and all Inventions, whether created during my employment with the
Company or any predecessor entity, or during any pre-organization period that
directly apply to the Company’s business as of the date of creation. I
acknowledge that the Company and its future investors shall rely on this
representation.

 

3. Returning Company Documents. I agree that, at the time I cease performing
services for the Company, I will immediately deliver to the Company (and will
not keep in my possession, recreate or deliver to anyone else) any and all
software, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, including all Confidential Information,
or reproductions of any aforementioned items developed by me in connection with
my employment with the Company or otherwise belonging to the Company, its
successors or assigns.

 

4. Non-Solicitation/Non-Service

 

(a) Non-Solicit. To the extent permitted by law, I agree that while I am
employed by the Company and for a period of twelve (12) months immediately
following the termination of my employment from the Company for any reason, I
shall not either directly or indirectly:

 

(i) hire, solicit, induce, recruit or encourage any of the Company’s employees
or independent contractors to leave their employment or end their relationship
with the Company, or take away such employees or independent contractors, or
attempt to solicit, induce, recruit, encourage or take away employees and
independent contractors of the Company, either for myself or for any other
person or entity; or

 

2 

 

 

(ii) solicit, induce, or attempt to solicit or induce any customer, vendor or
client of the Company to terminate his, her or its relationship with the Company
or to encourage said customer, vendor or client to use my services or those
provided by an entity with which I am employed or affiliated to the detriment of
the Company.

 

(b) Non-Service. To the extent permitted by law, I agree that while I am
employed by the Company and for a period of twelve (12) months immediately
following the termination of my employment from the Company for any reason, I
shall not, directly or indirectly, on my own behalf or on behalf of any person,
firm, company or entity (whether as principal, agent, independent contractor,
partner or otherwise or by any other means) own, manage, operate, control,
participate in, perform services for (whether as an employee, consultant or
otherwise), invest in, own an interest in, or otherwise establish or carry on
any business or division or line of any business in the United States which
engages in a business substantially similar to or competitive with the business
of the Company at such time.

 

(c) Reasonableness/Judicial Reformation. I agree that the restrictive covenants
in this section are reasonable under the circumstances, and I further agree that
if, in the opinion of any court of competent jurisdiction, such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of these covenants as to the
court shall appear not reasonable and to enforce the remainder of the covenants
as so amended.

 

5. Non-Disparagement. I agree that I will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of the Company, or its good will, products, or business
opportunities, or that is likely to have the effect of undermining or
disparaging the reputation of any officer, director, agent, representative,
shareholder or employee, past or present, of the Company.

 

6. Equitable Relief & Remedies. I agree that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth herein. Accordingly, I agree that if I breach any of the
covenants contained herein, the Company will have available, in addition to any
other right or remedy available, the right to cease making any payments
otherwise due to me (to the extent permitted by law) and the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement. I agree that the time periods of the restrictive covenants contained
herein shall be extended by any and all periods during which I am in breach of
such restrictive covenants.

 

3 

 

 

7. General Provisions

 

(a) Severability. I agree that if one or more of the provisions in this
Agreement are deemed void by law, then the remaining provisions will continue in
full force and effect and, if legally permitted, such offending provision or
provisions shall be replaced with an enforceable provision or enforceable
provisions that as nearly as possible effects the parties’ intent. Without
limiting the generality of the foregoing, the parties hereby expressly state
their intent that, to the extent any provision of this Agreement is
unenforceable due to the scope (temporal, geographic or otherwise) being too
broad, the court or arbitrator properly adjudicating any dispute with respect
thereto shall modify such provision to the minimum extent necessary to cause
such provision to be enforceable.

 

(b) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. I acknowledge and agree
that I cannot assign or transfer this Agreement nor any rights hereunder without
the express written consent of the Company, in its absolute discretion. The
Company, however, shall have the right to assign this Agreement and/or any of
its rights or obligations set forth herein.

 

(c) Survival. I agree that notwithstanding anything in this Agreement to the
contrary, the provisions of this Agreement shall survive any termination of my
employment with the Company and/or termination of this Agreement, and shall
remain in full force and effect indefinitely.

 

(d) Governing Law. This Agreement shall be construed, interpreted and governed
in accordance with the laws of the State of California, without reference to
rules relating to conflicts of law.

 

(e) Amendment. This Agreement may only be amended by written agreement of the
parties hereto.

 

[remainder of page intentionally left blank; signature page follows]

 

4 

 

 

  Marina Biotech, Inc.         By: /s/ Vuong Trieu   Name: Vuong Trieu   Title:
Executive Chairman   Date: 10/2/2017         By: /s/ Amit Shah    Name: Amit
Shah   Date: 10/2/2017

 

5 

 

 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS

 

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title   Date   Identifying Number
or Brief Description                              

 

[X] No inventions or improvements

 

___ Additional Sheets Attached

 

Signature: /s/ Amit Shah

 

Print Name: Amit Shah

 

Date: 10/2/2017

 

 

 

